Citation Nr: 0520011	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-19 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a left shoulder disorder manifested by 
pain.

2.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for Ramsey Hunt Syndrome with left eye 
blepharospasm.

3.  Entitlement to an increased (compensable) evaluation for 
migraine headaches.

4.  Entitlement to an increased (compensable) evaluation for 
Raynaud's phenomenon.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1990 to 
August 1994 and from April 1998 to June 2002.  She also had a 
period of active duty for training from November 1996 to 
March 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia Regional 
Office (RO), which denied the veteran entitlement to service 
connections for a left shoulder disorder, and increased 
evaluations for her service-connected Raynaud's phenomenon 
and migraine headaches.  This determination granted the 
veteran service connection for Ramsey Hunt Syndrome with left 
eye blepharospasm, rated as noncompensably disabling, 
effective from June 2002.

The disability evaluation for the veteran's Ramsey Hunt 
syndrome was increased from noncompensable to 10 percent 
disabling, effective from June 2002, by an RO rating decision 
dated in May 2004.

In October 2004, the veteran appeared at the Board in 
Washington, DC. and proffered testimony in support of her 
claim at a hearing before the undersigned Veterans Law Judge.  
A transcript of the veteran's testimony has been associated 
with hers claims file.  At this hearing, additional evidence 
pertinent to the veteran's claims was submitted by the 
veteran directly to the Board.  This evidence has not been 
previously considered by the RO.  However, the veteran has 
waived such initial consideration in a written statement 
dated in October 2004.  See 38 C.F.R. § 1304(c) (2004).  
During this hearing the veteran withdrew the issue of an 
increased rating for a left wrist disorder from appellate 
status.  


FINDINGS OF FACT

1.  The left shoulder impingement syndrome is of service 
origin.

2.  The veteran's residuals of her service connected Ramsay 
Hunt Syndrome are blepharospasm of the left eyelid, facial 
muscle weakness with limitation of mouth opening, and mild 
slurring of her speech.

3.  The veteran's service-connected migraines are manifested 
by nausea, photophobia, and phonophobia and occur 
approximately three times a month.

4.  Evidence of characteristic attacks of Raynaud's Syndrome 
occurring one to three times a week or more or not 
demonstrated.


CONCLUSIONS OF LAW

1.  Left shoulder impingement syndrome manifested by pain was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

2.  The criteria for a 20 percent disability evaluation for 
Ramsay Hunt Syndrome with left eye blepharospasm have been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 
4.124a, Diagnostic Code 8207 (2004).

3.  The criteria for a 50 percent rating, for migraine have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7,4.124a, Diagnostic Code 8100 (2004).

4. The criteria for an increased (compensable) rating for 
Raynaud's disease are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7117 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above and a May 2004 statement 
of the case.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding her claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on her behalf.  

Further, by way of letters dated in July 2001, October 2002, 
August 2003, and November 2003, the RO specifically informed 
the veteran of the information and evidence needed from her 
to substantiate her claim, evidence already submitted and/or 
obtained in her behalf, as well as the evidence VA would 
attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
her claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to her 
since service have been obtained and associated with her 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  Thus, the 
Board finds that VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.

The veteran's service medical records show that the veteran 
has a lengthy history of evaluation and treatment for Ramsey-
Hunt Syndrome (cranial nerve VII neuropathy), chronic 
migraine headaches, and Raynaud's phenomenon.  She also has a 
history in service of left shoulder pain.  Her left shoulder 
pain has been variously diagnosed by her service physicians.  
On her June 2000 Medical Board Examination, chronic shoulder 
pain secondary to chronic impingement and myofascial pain 
syndrome was the diagnosis rendered.

Service connection for migraine headaches and Raynaud's 
phenomenon, each rated as noncompensably disabling, was 
established by an RO rating action, dated in November 1994.

On her initial VA examination in March 1995, the veteran 
reported that she had the first of a number of recurrent 
headaches in 1991.  She said her headache was associated with 
nausea and sensitivity to light and sound and persisted for 
three to four days, finally subsiding after a night's sleep.  
She said that she experienced recurrent headaches thereafter 
and eventually was placed on Cafergot with no great relief.  
The veteran also reported that approximately two years ago 
she began to notice episodes where her fingers turned blue, 
not associated with any pain.  She said that the next time 
this occurred it involved both hands and feet, all fingers 
and toes, which would become red, possibly then blue and 
always end up appearing white.  

The veteran complained that she had a total of eight to ten 
headaches since 1991, each of gradually increasing severity 
with nausea, and sensitivity to light and sound.  She said 
they always last a period of three to four days, and usually 
end after a night's sleep.  There is no aura.  The veteran 
episodes of Raynaud's phenomenon occur most often in the 
cold, but have occurred on relatively warm days.  

On physical examination, the veteran's station was steady and 
Romberg was negative.  Her gait showed no abnormalities, 
neurologically.  The right eye appeared slightly more 
prominent than the left, cranial nerves II through XII were 
otherwise intact, with optic discs flat, extraocular 
movements full without nystagmus and visual fields full on 
rough testing by confrontation.  There was no significant 
temperature change or sweating or color change in the fingers 
or toes.  There was no atrophy and no fasciculation's.  There 
was no ataxia or dysmetria on finger-to-nose or heel-to-knee 
touching.  Migraine without aura (common migraine) and 
Raynaud's phenomenon by history were the diagnoses.

On a VA cranial nerve examination in August 2000, it was 
noted that the veteran was being followed by the Hershey 
Medical Center and Walter Reed Army Medical Center for Ramsay 
Hunt Syndrome.  It was further noted that the veteran had a 
past medical history of Raynaud's phenomenon and migraines

On a VA Ear disease examination in August 2000, it was noted 
that the veteran had a history of sudden onset of pain, 
instability, and swelling of the left ear with associated 
tinnitus dating back to late 1998.  Physical examination 
revealed marked facial weakness involving the left side of 
the face with drooping of the left eyelid and poor elevation 
of the left lip on smiling.  It was noted that the veteran 
had several audiograms that reveal slight hearing loss, high 
tone, in the left ear.  It was also noted that the veteran 
had brain stem audiometry along with several MRI's, one of 
which revealed slight questionable swelling involving the 
right facial nerve according to reports.  Ramsey Hunt 
Syndrome with persistent facial paralysis, weakness, and 
associated tinnitus was the diagnosis.

On a VA neurological disorders examination in September 2000, 
it was noted that in 1998 the veteran developed Ramsey Hunt 
Syndrome with facial weakness and hearing loss as well as a 
secondary facial cellulites.  On examination, there was some 
blepharospasm of the left eyelid.  The veteran has an 
asymmetric forehead, weak left buccinator and flattened 
nasolabial fold.  There was some weakness of eye closure.  
Sensation to taste was intact.  Pinprick was intact on the 
face.  Hearing was slightly diminished on the left.  There 
was spasm in the left nuchal musculature.  Reflex exam 
revealed pathologic spread in the left upper extremity and a 
relative decrease in pin on the right side of the body but 
not the face.  

It was the examiner's impression that the veteran has a 
muscle contraction headache disorder and a migraine headache 
disorder, possibly secondary to the muscle contraction 
headache disorder.  He added that the veteran also appears to 
have recurrent hemifacial spasm, initially due to Ramsey Hunt 
Syndrome and may in fact have repeated recurrent herpes 
infection.  He stated that the veteran is left with a chronic 
muscle contraction and migraine headache syndrome as a 
result.

On a VA Joint examination in September 2000, the veteran 
reported that in regard to her left shoulder, she had been 
told that she had bursitis, shoulder impingement, and 
bicipital tendonitis.  She said that she first noticed 
symptoms in 1992 when she was diagnosed with bursitis after 
doing push-ups.  The examiner noted that an MRI of the 
veteran's left shoulder disclosed small erosions and 
subchondral cysts of the humeral head posterolaterally.  He 
added that these findings were felt to be associated with 
possible impingement syndrome.  On physical examination, it 
was noted that the veteran had a drop of the left eyelid as 
well as facial muscles, and mild slurring of her speech.  The 
left shoulder revealed tenderness over the acromioclavicular 
joint, which was described by the examiner as significant, as 
well as tenderness over the bicipital tendon.  Evidence of 
acromioclavicular joint impingement type syndrome with acute 
tenderness was the pertinent diagnostic assessment   

On a VA General Medical Examination in September 2000, it was 
noted that the veteran was wearing a cervical collar and a 
shoulder brace.  On physical examination, the veteran's head 
and face were normocephalic, atraumatic, with obvious left 
sided facial droop.  There was drooping of the left eyelid, 
basically occluding the eyeball.  Her pupils were round and 
reactive to light.  She had intact extraoccular movements.

A VA Audio examination in September 200, revealed that the 
veteran exhibited hearing within normal limits, bilaterally.

VA Arteries, Veins, and Miscellaneous examination in 
September 2000 that the veteran had a diagnosis of Raynaud's 
phenomenon and in the cold months of wintertime had symptoms 
all the time.  In milder weather it is situational.  It will 
last until her hands get warmed up.  On physical examination, 
the veteran had no ulcers of the fingers or toes.  Her 
fingers and toes were slightly cooler than her arms.  Her 
pulses were full and intact.  History of Raynaud's phenomenon 
mostly presenting trouble with fine movements, writing, 
grasping, etc, especially in the winter or with changes in 
temperature was the diagnosis.

In a letter of reevaluation dated in September 2001 and 
received in June 2002, the veteran's service department 
reported that there was no significant change in the 
veteran's medical condition and that the veteran was still 
unable to return to work and perform even the simplest of 
work related task.  It was noted that the medical condition 
causing the most severe problem for the veteran is her facial 
paralysis that prohibits her from speaking on the telephone.  
It was also noted that she was restricted from physical 
activities basic to her duties as a supply sergeant by her 
left shoulder condition.

When examined by VA in November 2002, it was noted that the 
veteran continued to complain of left sided headaches, which 
are episodic and throbbing and clearly associated with a 
hemifacial spasm.  It was noted that this type of headache 
occurs approximately five times per week and is not 
associated with scintillating scotomata, nausea, or vomiting.  
It was also reported that the veteran had another type of 
headache, which is steadier, constant, and mid-frontal.  The 
examiner stated that the nature of this headache is unclear 
but may relate to the veteran's heavy use of her Imitrex.  
The examiner noted that the veteran has also received Botox 
treatments in the past for her blepharospasm on the left, 
which is part of her hemifacial spasm, which is secondary to 
her facial nerve palsy due to the Ramsey Hunt Syndrome that 
is due to the herpes infection.  

On neurological examination, blepharospasm of the left eye 
was noted with some weakness of the orbicularis oculi as well 
as the orbicularis oris.  There was also a head tilt to the 
left with a raised left shoulder and tenderness on palpation 
of the nuchal musculature.  Otherwise, the neurological 
examination was normal.  The examiner noted as a diagnostic 
impression that the veteran has hemifacial spasm, myofacial 
pain syndrome around the left shoulder, which has the 
appearance of cervical dystonia, a headache syndrome, 
migraineous in nature, but secondary to the hemifacial spasm, 
occurring at least five times per week, and a more chronic 
daily type of headache perhaps related to overuse of 
medication.

On a VA Joints examination in November 2002, the veteran was 
noted to have coldness in both hands, very mild compared with 
the upper part of her body.  There was normal color of all 
fingers, except for mild pigment of the tips of the fingers.  
Active range of motion of all fingers was within normal 
limits.  The forearm pulse and radial pulse were palpable. 
There was weakness of both hands with tenosynovitis of the 
right wrist and a history of right wrist fractures.

Service connection for Ramsey Hunt Syndrome with left eye 
blepharospasm, rated as noncompensably disabling, was 
established by an RO rating action dated in March 2003.

In a report received in May 2003, the veteran's service 
department noted that the veteran had been placed on TDRL 
(Temporary Disability Retired List) in July 2002 for shoulder 
impingement syndrome, myofascial pain syndrome, migraines and 
left facial palsy due to Ramsey-Hunt Syndrome.  It was noted 
as interim history that the veteran continues to experience 
the same level of shoulder pain and has migraines 4-5 days 
per week, which when present precludes her from performing 
any tasks.  During the headaches the veteran reported that 
she gets nauseated without vomiting, and has photophobia and 
phonophobia.  The headaches typically last 20-30 hours.  It 
was further reported that the veteran has limited vision in 
the left eye due to blepharospasm and dry eyes.  On physical 
examination, visual fields were full to confrontation, facial 
sensation was intact.  There was left facial muscle weakness, 
including limitation of mouth opening with severe 
blepharospasm of the left orbicularis oculi and evidence of 
hemifacial spasm in the lower musculature.  Prostrating 
migraine headaches, Ramsay-Hunt Syndrome, hemifacial 
spasm/blepharospasm secondary to Ramsay-Hunt Syndrome and 
myofascial pain syndrome were the diagnoses.

At her hearing in October 2004, the veteran testified that 
she initially injured her left shoulder while doing push-ups 
during her initial period of service and sustained recurring 
injury thereafter performing physical exercises during 
subsequent periods of active duty.  She stated that she 
suffers from attacks of migraine headaches approximately 
three times a month.  She testified that her migraine 
headaches are very debilitating and require her to lay down 
in a dark area with no noise.  She said that her Ramsey-Hunt 
Syndrome causes decreased vision in her left eye, which she 
described as "halos and dots and things of that nature" and 
decreased hearing in the left ear as well as a condition 
called dry eye.  She said that she applies lubricants under 
her eyelid as a result of her dry eye condition.  She said 
that her major problem with Raynaud's phenomenon occurs when 
the temperature is less than 40 degrees.  She testified that 
she gets discoloration in her fingertips and numbness and 
pain in her fingertips and toes with resulting difficulty in 
grasping objects with her hands.

Analysis

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1110.

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.
  
In this case, the Board finds, based on a review of the 
evidence, that the veteran is shown to have a left shoulder 
impingement syndrome manifested by pain.  The veteran's left 
shoulder impingement syndrome was noted on her June 2000 
Medical Board Examination and on VA examination in September 
2000.  Left shoulder impingement syndrome was listed by her 
service department in May 2003 as one of the disability, 
which caused the veteran to be placed on TDRL in July 2002.

Medical professionals both during and after service have 
noted the veteran's complaints of left shoulder pain.  By 
extending the benefit of the doubt to the veteran, service 
connection for left shoulder impingement syndrome is 
warranted.   

Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration involves the propriety of the 
initial evaluation assigned, such as here with respect to the 
veteran's Ramsey Hunt Syndrome, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2004).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31. (2004).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.


A.  Ramsey-Hunt Syndrome 

The veteran's residuals of Ramsay Hunt Syndrome are currently 
evaluated under Diagnostic Code 8207 as 10 percent disabling.  
The service-connected disorder of herpes zoster (Ramsay Hunt 
Syndrome) does not have a specific diagnostic code. Ramsay 
Hunt Syndrome affects the facial and auditory nerves, with 
herpetic lesions of the external ear or tympanic membrane, 
homolateral facial paralysis, and possibly auditory symptoms. 
S. Michael Marcy and Sidney Kibrick, Varicella and Herpes 
Zoster, in INFECTIOUS DISEASES, 889-891 (Paul D. Hoeprich, 
M.D., ed., Harper & Row, 3rd ed., 1983).

When a veteran is diagnosed with an unlisted condition, it 
must be rated under a closely related disease or injury where 
the affected functions, anatomical location, and 
symptomatology are closely analogous. 38 C.F.R. § 4.20 
(2004). 

Disability ratings for nerve impairment are based on the 
proportion of impairment of motor, sensory, or mental 
function. See 38 C.F.R. § 4.120 (2004). The disability 
ratings for cranial nerve impairment are based on whether 
there is complete or incomplete paralysis of the particular 
nerve. See 38 C.F.R. § 4.124a, Diseases of the Cranial Nerves 
(2004). The ratings for cranial nerve impairment are for 
unilateral involvement. Id. Diagnostic Code 8207, for 
impairment of the seventh (facial) cranial nerve, provides a 
10 percent disability rating for moderate incomplete 
paralysis, a 20 percent disability rating for severe 
incomplete paralysis, and a 30 percent disability rating for 
complete paralysis.  The determination as to the severity of 
incomplete paralysis of the seventh cranial nerve depends 
upon the relative loss of innervation of the facial muscles. 
38 C.F.R. § 4.124a, Diagnostic Code 8207 (2004).

Here, the veteran does not have complete paralysis of the 
seventh cranial nerve. There is, however, indications that 
her facial muscle weakness with blepharospasm (tonic spasm of 
the orbicularis oculi muscle, producing more or less complete 
closure of the eyelids), and recurrent hemifacial spasm could 
reasonably be classified as severe, based on the fact that 
medical professionals have described obvious left side facial 
droop, limitation of mouth opening, and mild slurring of her 
speech. 

After reviewing the evidence, the Board finds that the degree 
of impairment resulting from Ramsey Hunt Syndrome more nearly 
approximates severe incomplete paralysis of the cranial 
nerve.  38 C.F.R. § 4.7.  Accordingly, a 30 percent rating is 
warranted.  This is the highest evaluation warranted 
throughout the appeal period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

B.  Migraine headaches

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  Migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation.  A 
10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).

The rating criteria do not define "prostrating". The Board 
additionally observes that the Court has not undertaken to 
define "prostrating". Cf. Fenderson v. West, 12 Vet. App. 119 
(1999), in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what 
is a prostrating attack. According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

The medical evidence summarized above shows that the migraine 
headaches occur five times per week and are accompanied with 
nausea, photopobia, and phonophobia.  The veteran's migraine 
headaches were noted to be of a prostrating nature by her 
service department, lasting 20 to 30 hours, in a report 
received in May 2003.  The veteran testified that she 
experiences migraine headaches of a debilitating nature three 
times a month and that these headaches necessitate bed rest 
in a quiet darkened environment. 

There is no evidence contradicting the veteran's report of 
the frequency and severity of her migraines.  The veteran has 
prostrating and prolonged attacks of migraine, which occur 
much more frequently than once a month.  Therefore, the Board 
finds that the veteran's disability meets the criteria for a 
50 percent evaluation.  This is the highest evaluation 
warranted throughout the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The 50 percent rating is the maximum rating authorized under 
Diagnostic Code 8100.  The Board has considered whether the 
case should be referred to the Director of the Compensation 
and Pension Service for extra-schedular consideration.  An 
extra- schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2003).

In this regard, there is no evidence demonstrating that the 
migraine headaches cause a significant or marked interference 
with daily activities beyond that contemplated by the current 
schedular provisions, or that it necessitates frequent 
periods of hospitalizations so as to warrant an 
extraschedular evaluation. 38 C.F.R. § 3.321(b)(1).   

In this regard, the current 50 percent rating contemplates 
severe economic inadaptability.  The veteran has not 
undergone frequent periods of hospitalizations. Therefore, 
the Board has determined that referral of this case for 
extra- schedular consideration is not in order.

C.  Raynaud's Phenomenon.

Under Diagnostic Code 7117, Raynaud's syndrome warrants a 10 
percent evaluation when there are characteristic attacks 
occurring one to three times a week.  A 20 percent evaluation 
is warranted when there are characteristic attacks occurring 
four to six times a week.  A 40 percent evaluation is 
warranted when there are characteristic attacks occurring at 
least daily.  A 60 percent evaluation is warranted when there 
are two or more digital ulcers and a history of 
characteristic attacks.  A 100 percent evaluation is 
warranted with two or more digital ulcers plus auto 
amputation of one or more digits and history of 
characteristic attacks. According to the note following these 
criteria, characteristic attacks consist of sequential color 
changes of the digits of one or more extremities lasting 
minutes to hours, sometimes with pain and paresthesias, and 
precipitated by exposure to cold or by emotional upsets.  
Further, the note dictates that these evaluations are for the 
disease as a whole, regardless of the number of extremities 
involved or whether the nose and ears are involved. 38 C.F.R. 
§ 4.104, Diagnostic Code 7117 (2004).

After reviewing the evidence on file, it is the conclusion of 
the Board that there is no basis for assigning a compensable 
rating for the veteran's Raynaud's phenomenon.  The testimony 
concerning the veteran's Raynaud's disease, the medical 
records, and the recent examination has not revealed 
significant circulatory disturbance, vasomotor problems, 
ulcerated areas, blanching or other pathology indicating a 
compensable problem. Moreover, the veteran's Raynaud's 
phenomenon is not shown to otherwise demonstrate the 
frequency of characteristic attacks contemplated for a rating 
in excess of that currently assigned under the provisions as 
set forth above.  

The veteran testified that her problems with Raynaud's 
syndrome occur on a situational basis, when exposed to 
temperatures of 40 degrees or less.  There is no evidence of 
characteristic attacks occurring one to three times a week or 
more.  In essence, the evidence, taken in its totality, does 
not reveal findings, which closely approximate those needed 
for a compensable evaluation. Thus, that rating cannot be 
assigned. 38 C.F.R. § 4.7.

ORDER

Entitlement to a left shoulder disorder manifested by pain is 
granted.

A higher initial evaluation of 20 percent, for Ramsey Hunt 
Syndrome with left eye blepharospasm is granted subject to 
the law and regulations governing the payment of monetary 
benefits.

A higher initial evaluation of 50 percent for migraine 
headaches is granted subject to the law and regulations 
governing the payment of monetary benefits.

An increased (compensable) evaluation for Raynaud's 
phenomenon is denied.




	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


